IN THE SUPREME COURT OF THE STATE OF IDAHO

                                         Docket No. 48138


 STATE OF IDAHO,                         )
                                         )
    Plaintiff-Respondent,                )
                                                               Boise, May 2022 Term
                                         )
 v.                                      )
                                                               Opinion Filed: November 2, 2022
                                         )
 KATHRYN DIANNE ADKINS,                  )
                                                               Melanie Gagnepain, Clerk
                                         )
    Defendant-Appellant.                 )
 _______________________________________ )

       Appeal from the District Court of the Third Judicial District of the State of Idaho,
       Adams County. Christopher S. Nye, District Judge.

       Adkins’ conviction is affirmed, her sentence is vacated, and the case is remanded
       for entry of a corrected sentence.

       Eric D. Fredericksen, State Appellant Public Defender, Boise, for Appellant. Justin
       Curtis argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Ken
       Jorgensen argued.

                                         ___________________

BRODY, Justice.
       Kathryn Dianne Adkins appeals from her conviction for felony concealment of evidence.
Whether the crime of concealment of evidence is a felony depends on whether the investigation or
trial to which the evidence relates involves a misdemeanor offense or a felony offense. Because
the felony status of the underlying offense is a “fact” that increases the maximum sentence that
may be imposed, Adkins argues that in a jury trial this must be decided by the jury, not the judge.
For the reasons explained below, we disagree and affirm the judgment of conviction. The sentence
imposed by the district court, however, exceeded the maximum permitted under Idaho Code
section 18-2603. We vacate the sentence and remand for entry of a corrected sentence.
                   I.      FACTUAL AND PROCEDURAL BACKGROUND
       In March 2019, Adkins was riding in a car driven by her partner, Lucky, when Idaho State
                                              1
Police Trooper Andrew Fisher stopped Lucky for speeding. Adkins’ friend Penny was also riding
in the car. During the stop, Fisher asked the three about an odor of marijuana emanating from the
car. Eventually, Penny admitted that they had some marijuana. Shortly after, Lucky handed over
a small bag containing marijuana and a marijuana pipe to Fisher. Fisher ordered the three out of
the car. He searched Lucky’s person and did not find anything illegal. He then searched the car
and found a methamphetamine pipe.
        Fisher called Lucky away from the others to ask who owned the methamphetamine pipe.
During this conversation, Lucky began slurring his words, sweating profusely, and one side of his
face began to droop. Worried that Lucky was having a stroke, Fisher had him take a seat by the
side of the road and called for an ambulance. Adkins asked if she could sit with Lucky to comfort
him, which Fisher allowed.
       While waiting for the ambulance, Fisher was walking between his patrol car and Adkins’
car when he “saw something out the corner of [his] eye go flying up the highway.” Fisher found a
small, plastic jar about 10 yards from where Adkins and Lucky were sitting. It contained what was
later determined to be methamphetamine. Fisher placed Adkins under arrest, believing that she
had thrown the jar since he had already searched Lucky and knew Lucky did not have a jar on his
person. Adkins was uncooperative but eventually told Fisher that Penny had given her the jar after
they were stopped and asked her to hide it. Adkins then hid the jar in her clothes. Later while
sitting with Lucky, Adkins claimed Lucky took the jar from her and threw it.
       The State charged Adkins with two felonies (possession of methamphetamine and felony
concealment of evidence), and three misdemeanors (possession of marijuana, possession of drug
paraphernalia, and resisting arrest). Adkins stood trial in February 2020, and the jury found her
guilty of possessing methamphetamine (a felony), felony concealment of evidence, and resisting
arrest (a misdemeanor).
       Regarding the felony concealment of evidence charge, the jury was instructed that it was
required to return a verdict of guilty if it found that Adkins “willfully conceal[ed] an object or
thing knowing that it was about to be produced, used, or discovered as evidence in a criminal
investigation involving possession of methamphetamine with the intent to prevent it from being
produced, used, or discovered[.]” The possession of methamphetamine is a felony, see I.C. § 37-
2732(c)(1), but the jury was not presented with evidence to this effect.


                                                 2
       The district court imposed a six-year indeterminate sentence with the first two years fixed
for each of the felony convictions, the sentences to run concurrently. The district court suspended
the execution of Adkins’ sentences and placed her on probation for four years. Adkins timely
appealed.
                                  II.     STANDARD OF REVIEW
       Although Adkins frames her argument as a question of the sufficiency of the evidence, the
pivotal question in this appeal involves the constitutional right to trial by jury. This Court exercises
free review over constitutional questions. State v. Sanchez, 165 Idaho 563, 567, 448 P.3d 991, 995
(2019) (citing Leavitt v. Craven, 154 Idaho 661, 665, 302 P.3d 1, 5 (2012)).
                                           III.    ANALYSIS
       The Supreme Court of the United States held in Apprendi v. New Jersey, 530 U.S. 466
(2000), that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond
a reasonable doubt.” Id. at 490. This Court, in State v. Yermola, 159 Idaho 785, 367 P.3d 180
(2016), considered the applicability of Apprendi’s holding when a defendant is charged with felony
concealment of evidence under Idaho Code section 18-2603. That statute provides that the
concealment of evidence is a misdemeanor when it is intended to impede the investigation of a
misdemeanor, and a felony when intended to impede the investigation of a felony:
       Every person who, knowing that any book, paper, record, instrument in writing, or
       other object, matter or thing, is about to be produced, used or discovered as
       evidence upon any trial, proceeding, inquiry, or investigation whatever, authorized
       by law, wilfully destroys, alters or conceals the same, with intent thereby to prevent
       it from being produced, used or discovered, is guilty of a misdemeanor, unless the
       trial, proceeding, inquiry or investigation is criminal in nature and involves a felony
       offense, in which case said person is guilty of a felony . . . .
I.C. § 18-2603. Reasoning that the classification of an underlying offense as a felony was a fact
that increased the penalty under section 18-2603, we held in Yermola that the status of that offense
as a felony “must be proved by the State and found by the jury.” Yermola, 159 Idaho at 789, 367
P.3d at 184.
       At Adkins’ trial, the State presented no evidence to establish that the possession of
methamphetamine was a felony. Thus, Adkins argues her conviction must be vacated for
insufficiency of the evidence. We disagree. We hold that the role of the jury in a concealment of
evidence case includes determining the offense that was the subject of the relevant trial or
                                                   3
investigation (which is a question of fact), but it does not include determining whether that offense
is a felony (which is a question of law). Thus, there was no need for the State to introduce evidence
establishing that possession of methamphetamine was a felony. To the extent Yermola held
otherwise, it is overruled.
        Our decision in Yermola failed to account for the difference between adjudicative and legal
facts. An adjudicative fact is “[a] controlling or operative fact, rather than a background fact; a fact
that is particularly related to the parties to a proceeding and that helps the tribunal determine how
the law applies to those parties.” State v. Lemmons, 158 Idaho 971, 974, 354 P.3d 1186, 1189
(2015) (quoting Black’s Law Dictionary 610 (7th ed. 1999)). A legal fact is “[a] fact concerning
the state of the law.” Fact, Black’s Law Dictionary (11th ed. 2019). In a jury trial, it is for the jury
to determine adjudicative facts. Lemmons, 158 Idaho at 974, 354 P.3d at 1189. By contrast, the
determination of legal facts—in other words, stating what the law is—is unquestionably the role
of the court. See United States v. Gaudin, 515 U.S. 506, 513 (1995) (recognizing that juries are not
empowered to decide pure questions of law); see also I.C.J.I. 202 (“As members of the jury it is
your duty to decide what the facts are and to apply those facts to the law that [the court has] given
you.”). By requiring the jury to determine what the underlying offense was and whether the
underlying offense was a felony, Yermola vested the jury with the power to determine both the
salient facts and the law. See Yermola, 159 Idaho at 789, 367 P.3d at 183. This is contrary to the
well-established distinction between the roles of the judge and jury. See Gaudin, 515 U.S. at 513.
        Moreover, Apprendi did not necessitate the holding reached in Yermola. The fact the
United States Supreme Court held was required to have been found by the jury in Apprendi was
whether the defendant’s conduct was motivated by racial bias. Plainly, this was an adjudicative
fact. It related specifically to the defendant and determined how the law applied to his conduct.
The same is true throughout the Supreme Court’s line of cases of which Apprendi is a part. See
Jones v. United States, 526 U.S. 227, 230 (1999) (maximum sentence increased by the severity of
injury or death caused by the defendant’s conduct); Ring v. Arizona, 536 U.S. 584, 589 (2002)
(maximum sentence increased by aggravating factors of the defendant’s crime); Alleyne v. United
States, 570 U.S. 99, 116 (2013) (minimum sentence increased by the defendant’s use of a firearm
in the commission of a crime); S. Union Co. v. United States, 567 U.S. 343, 360 (2012) (criminal
fine increased by the duration of a corporate defendant’s crime). The significance of these cases
is that courts may not usurp the function of the jury by deciding adjudicative facts, not that juries
                                                   4
may assume the function of the court by deciding legal facts.
       This Court reached the opposite conclusion in Yermola by likening Idaho Code section 18-
2603 to statutes prohibiting the possession of firearms by felons and mandating enhanced
sentences for persistent violators. See State v. Yermola, 159 Idaho 785, 788, 367 P.3d 180, 183
(2016). While the comparison was apt, the conclusion was wrong. These statutes are like the
concealment of evidence statute in that a defendant’s criminal liability is affected by the felony
status of a crime other than the one for which he or she is on trial. See I.C. §§ 18-3316, 19-2514.
But the jury’s role in these cases is limited to deciding adjudicative facts, such as whether the
defendant is the same as a person named in a prior judgment of conviction for a specific offense.
To the extent there is a question about the legal classification of the prior offense, that is a matter
of statutory interpretation—a purely legal question for the court. Cf. State v. Glodowski, 166 Idaho
771, 774–75, 463 P.3d 405, 408–09 (2020) (recognizing that it was for the court to determine
whether the defendant’s prior out-of-state conviction was of a kind to require sex-offender
registration in Idaho).
       Here, the jury was instructed as follows:
              In order for the defendant to be guilty of concealment of evidence, the state
       must prove each of the following:

   1. On or about March 5, 2019

   2. in the state of Idaho

   3. the defendant, Kathryn Dianne Adkins

   4. did willfully conceal

   5. an object or thing

   6. knowing that it was about to be produced, used, or discovered as evidence in a
      criminal investigation involving possession of methamphetamine

   7. with the intent to prevent it from being produced, used, or discovered

       If any of the above has not been proven beyond a reasonable doubt, you must find
       the defendant not guilty. If each of the above has been proven beyond a reasonable
       doubt, then you must find the defendant guilty.

        Critically, this instruction directed the jury to find Adkins guilty if it affirmatively

                                                   5
answered three key questions of adjudicative fact: whether Adkins “[1] willfully conceal[ed] an
object or thing [2] knowing that it was about to be produced, used, or discovered as evidence in a
criminal investigation involving possession of methamphetamine [3] with the intent to prevent it
from being produced, used, or discovered” in that investigation. (Emphasis added). The instruction
directed the jury to determine whether Adkins intended to impede the investigation of a specific
crime—possession of methamphetamine. As a matter of law, possession of methamphetamine is
a felony, and its classification as such does not depend on any additional question of fact, such as
the quantity possessed. Compare I.C. § 37-2732(c)(1) (providing that it is a felony to possess any
quantity of methamphetamine) with I.C. § 37-2732(e) (possession of marijuana not a felony, unless
in an amount greater than three ounces). The evidence was sufficient to support the jury’s
determination as to all three questions, and it was not for the jury to determine whether the
possession of methamphetamine was a felony. Therefore, we reject Adkins’ argument that the
evidence was insufficient to support her conviction.
       That said, we observe that Adkins’ sentence was improper. The maximum sentence under
section 18-2603 is a ten thousand dollar fine and five years of imprisonment. Here, Adkins was
sentenced to an indeterminate term of six years for the concealment of evidence conviction before
being placed on probation. “[A] sentence that is illegal from the face of the record” may be
corrected “at any time.” I.C.R. 35(a). Because Adkins’ sentence exceeds the statutory maximum,
it is illegal. Therefore, we vacate Adkins’ sentence and remand for an entry of a corrected sentence
under Idaho Criminal Rule 35(a).
                                       IV.     CONCLUSION
       For the reasons above, Adkins’ conviction is affirmed, her sentence is vacated, and the case
is remanded for the entry of a corrected sentence.
       Chief Justice BEVAN, and Justices STEGNER, MOELLER and ZAHN CONCUR.




                                                 6